DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael J.A. Leinauer on June 4, 2021.
The application has been amended as follows: 
In the claims filed April 28, 2021:
Claim 1, lines 12-13: “and the closing member” has been replaced with “to the door leaf”
Claim 1, line 17: “hooking on a carrier,” has been amended to “latching on a carrier attached to the door leaf,”

Claim 1, line 23: “actuating force,” has been amended to “actuating force and the latch engages the carrier,”
Claim 1, line 24: “door leaf” has been amended to “door leaf due to the engagement of the latch on the rotating member with the carrier on the door leaf”
Claim 1, line 28: “stop,” has been amended to “stop and the latch disengages from the carrier,”
Claim 1, line 29: “door frame” has been amended to “door frame via engagement of the latch with the stop”
Claim 1, line 31: “latch,” has been amended to “latch and the latch disengages from the carrier,”
Claim 1, line 32: “door frame” has been amended to “door frame through the rotating member”
Claim 1, lines 34-36: “wherein, with the door leaf in the open position, the latch uncouples the opening member and the closing member from the rotating member to actuate the closing force in the closing member to move the door leaf to the closed position.” has been amended to “wherein, when the door leaf reaches a fully open position which corresponds with the latch leaning on the stop, the door leaf starts to disengage from the opening member and the door leaf beings to close automatically by the force stored in the closing member.”






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 750363 fails to disclose an opening member and closing member as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634